Case: 13-60193      Document: 00512724097         Page: 1    Date Filed: 08/06/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals

                                      No. 13-60193
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                            August 6, 2014
                                                                            Lyle W. Cayce
                                                                                 Clerk
SHERMON OBY,

                                                 Plaintiff–Appellant,

versus

LIEUTENANT ROBERT STURDIVANT;
LIEUTENANT EDWARD THIGPIN;
OFFICER MONTGOMERY; OFFICER FOSTER,

                                                 Defendants–Appellees.




                  Appeals from the United States District Court
                     for the Northern District of Mississippi
                                 No. 4:10-CV-92




Before DAVIS, SMITH, and BENAVIDES, Circuit Judges.
PER CURIAM: *
       Shermon Oby, Mississippi prisoner #45397, claims a violation of his



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-60193    Document: 00512724097     Page: 2   Date Filed: 08/06/2014



                                 No. 13-60193
Eighth Amendment rights. Proceeding pro se and in forma pauperis, he sued,
pursuant to 42 U.S.C. § 1983, Lieutenant Robert Sturdivant, Lieutenant
Edward Thigpen, Officer Gordy Montgomery, and Officer Tony Foster, alleging
cruel and unusual punishment. He contends that the officers ordered him out
of his cell and beat him for about twenty minutes, after which Oby made a sick-
call request complaining of being assaulted. Two days later he was seen by a
nurse who noted that Oby “had no cuts, abrasions, bruises, or any evidence of
being in an altercation.”
      Default judgments were entered against Montgomery and Foster. Stur-
divant and Thigpen, however, answered Oby’s complaint and moved for sum-
mary judgment. In support, they attached their affidavits denying any assault;
Oby’s medical records; and the affidavit of Dr. Lorenzo Cabe, who testified that
those records contained no evidence of a physical assault around the time
alleged. Oby submitted a response, but no additional evidence, in support of
his claims.
      The district court granted summary judgment and dismissed; Oby
objected under Federal Rule of Civil Procedure 59(e), swearing under penalty
of perjury that the registered nurse had conducted an inadequate examination.
The district court denied that motion.
      We have reviewed the briefs, the applicable law, and pertinent portions
of the record.   There is no reversible error.     The summary judgment is
AFFIRMED. The denial of relief under Rule 59(e) is also AFFIRMED.




                                         2